Exhibit 10.37 LOYALTY AGREEMENT The undersigned parties wish to enter into this LOYALTY AGREEMENT (the “Agreement”) between [Advance Stores Company, Incorporated (OR OTHER ENTITY AS APPROPRIATE)], (including its subsidiaries, parent and affiliated or related entities, if any (jointly and severally, “Related Entities”)), a Virginia corporation with its principal place of business in Roanoke, Virginia (“Advance”) and (“Employee”), effective the day of , 2008. In consideration of the mutual promises and obligations in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby mutually acknowledged, Advance and Employee agree as follows: 1.Position; Term of Employment.Advance agrees Employee is employed as its Senior Vice President (“Employee’s Position”). The term of this Agreement shall commence on, 2008 (“Commencement Date”) and shall end on the day prior to the first anniversary of the Commencement Date, unless Employee’s employment by Advance is sooner terminated; provided, however that commencing on the first anniversary of the Commencement Date, and on each day thereafter, the Term of this Agreement shall automatically be extended an additional day until Advance shall have given not less than 90 days’ written notice to the Employee that it does not wish to extend the Term of the Agreement, in which case the Agreement shall terminate on the date that is the later of 90 days following Employee’s receipt of notice of termination of the Agreement or the termination date stated in the notice of termination. 2.Duties. (a)Duties and Responsibilities. The Employee shall have such duties and responsibilities of the Employee’s Position and such other duties and responsibilities reasonably consistent with the Employee’s Position as Advance may request from time to time and shall perform such duties and carry out such responsibilities to the best of the Employee’s ability for the purpose of advancing the business of Advance and its subsidiaries, if any (jointly and severally, “Related Entities”).The Employee shall observe and conform to the applicable policies and directives promulgated from time to time by Advance and its Board of Directors or by any superior officer(s) of Advance.Subject to the provisions of Subsection 2(b) below, the Employee shall devote the Employee’s full time, skill and attention during normal business hours to the business and affairs of Advance and its Related Entities, except for holidays and vacations consistent with applicable Company policy and except for illness or incapacity.The services to be performed by the Employee hereunder may be changed from time to time at the discretion of Advance.Advance shall retain full direction and control of the means and methods by which the Employee performs the Employee’s services and of the place or places at which such services are to be rendered. (b)Other Activities.During the Term of this Agreement, it shall not be a violation of this Agreement for the Employee to, and the Employee shall be entitled to, (i) serve on corporate, civic, charitable, retail industry association or professional association boards or committees within the limitations of the Advance Auto Parts Guidelines on Significant Governance Issues, (ii) deliver lectures, fulfill speaking engagements or teach at educational institutions and (iii) manage personal investments, so long as such activities do not significantly interfere with the performance of the Employee’s duties and responsibilities as required by this Agreement and do not involve a conflict of interest with the Employee’s duties or responsibilities hereunder. 1 3.Advance’s Business Development and Activities.Employee agrees that Advance is engaged in the highly competitive business of the retail, wholesale and commercial sales of automotive aftermarket auto parts and accessories.Advance’s business has required and continues to require the expenditure of substantial amounts of money and the use of business techniques and specialized skills developed over a long period of time.As a result of these investments of money, skill and time, Advance has developed and will continue to develop certain valuable Confidential Information as defined in Section 10(a) of this Agreement that are peculiar to Advance’s business and the disclosure of which would cause Advance great and irreparable harm.Advance has also invested a great deal of time and money in developing relationships with its customers, vendors and employees. 4.Employee’s Access to Confidential Information. By virtue of employment with Advance, Employee has access to much of its valuable Confidential Information, as defined in Section 10(a) of this Agreement.Employee agrees that Employee would not have access to such Confidential Information if not for Employee’s employment with Advance and that it would be unfair to disclose such Confidential Information to others, or to use it to Advance’s disadvantage. 5.Benefits upon Termination of Employment by Advance Other than for Due Cause, Death or Disability.The foregoing notwithstanding, Advance may terminate the Employee’s employment for any or no reason, as it may deem appropriate in its sole discretion and judgment; provided, however, that in the event such termination is not due to the Employee’s voluntary resignation, death, Disability or by Advance for Due Cause, the Employee shall (i) be sent written notice stating the termination is not due to the Employee’s voluntary resignation, death, Disability or by Advance for Due Cause and (ii) be entitled to a Termination Salary Payment and certain other benefits as hereinafter defined.In the event of such termination by Advance, the Employee shall receive the following payments and benefits as set forth in this Section 5: (a) Termination Salary Payment. Payment of a cash payment in an amount equal to one year of the Employee’s annual base salary, as in effect immediately prior to such termination of employment (“Termination Salary Payment”); (b)Termination Bonus Payment.Payment of a lump sum cash payment in an amount equal to the pro rata portion of any bonus that would have been payable to the Employee with respect to all fiscal quarters completed prior to termination of employment, provided the criteria for such bonus other than the Employee’s continued employment are satisfied (the “Termination Bonus Payment”), which shall be paid at the time such bonus payments are made to other employees; (c)Executive Choice.Payment of a lump sum cash payment in an amount equal to the prorated value of the Employee’s annual coverage under Advance’s Executive Choice Program (the “Termination ECP Payment”), which shall be paid at the next regularly scheduled time that such payments are made to other senior executives; (d) Outplacement Services.Outplacement assistance, at a cost to Advance not to exceed $12,000, for a period not to exceed twelve (12) months from the date of termination of employment; and 2 (e) Medical Coverage.
